Title: To Thomas Jefferson from —— Clouet, 28 January 1785
From: Clouet, Jean Charles
To: Jefferson, Thomas



L’Orient le 28e. Janvier 1785.

J’ai l’honneur, Monsieur, de vous prevenir que M. De Marbois Consul général à Philadelphie m’a fait passer dernierement par le Nre. La Reine de france, une caisse qu’il m’a prié de Vous faire parvenir, et qui doit renfermer le portrait du General Washington. Je l’ai fait Soigneusement emballer et plomber. Elle partira Dimanche prochain 30. de ce Mois par la messagerie. Le conducteur est porteur d’un acquit à caution que Je vous prie de Vouloir bien me renvoyer dechargé. J’ai l’honneur d’etre avec une très parfaite consideration, Monsieur, Votre très humble et très obeissant Serviteur,

Clouet

 